Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/400,246 which was filed on 5/1/2019. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program product which may include non-statutory subject matter, for example, a signal.  It is suggested that the applicant add the term "non-transitory" when claiming computer program products.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a request receiving replication request and determining execution order.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – a first storage system and a second storage system to perform the steps. The storage systems in the steps are recited at a high-level of generality (i.e., as a generic processor, memory, and network performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-14 and 16-19 recited additional elements of the request being synchronous and asynchronous, receiving the request a module from a different module, assigning request to queues, polling queues, and adjusting polling frequency for latency and bandwidth requirements. These additional elements amounts to no more than part of the abstract idea or mere extra-solution activity.


Claim Rejections - 35 USC § 112
Claims 6-14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-14 and 18-19 reference polling a number of times fewer than a polling frequency, however this is indefinite because a polling frequency is not a quantitative value, it is a rate of change, therefore polling a fewer of number of times less than a rate is undefined.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4, 15-16, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13-14, and 20 of U.S. Patent No. 11138045. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent cover all the limitations of the instant application.

Instant Application 16/400,246
Patent 11138045
1. A method for managing an asynchronous and synchronous transmit priority mechanism, comprising a first storage system configured to participate in a replication process with a second storage system, the method comprising: 

receiving a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices; and 


determining an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request.
1. A method for managing an asynchronous and synchronous transmit priority mechanism, comprising a first storage system configured to participate in a replication process with a second storage system, the method comprising: 

receiving a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises a plurality of first replication requests and at least one second replication request, wherein the first storage system comprises a plurality of first storage devices and the second storage system comprises a plurality of second storage devices; and 

optimizing the at least one second replication request to optimize processing of the plurality of replication requests by: 






determining an average size associated with the plurality of first replication requests; partitioning the at least one second replication request according to the average size into a plurality of sub-second replication requests; and processing the plurality of sub-second replication requests.
2. The method of Claim 1, wherein the first replication request comprises a synchronous replication request 


13. The method of claim 1, wherein optimizing the at least one second replication request to optimize processing of the plurality of replication requests comprises: receiving at least one optimized second replication request at a first module, from a second module, wherein the at least one second replication request is optimized at the second module; and 


processing the plurality of first replication requests and the at least one optimized second replication request at the first module.
4. The method of Claim 1, wherein receiving the plurality of replication requests comprises: assigning the at least one first replication request to a first queue; and assigning the at least one second replication request to a second queue.
3. The method of claim 1, wherein optimizing the at least one second replication requestor optimize processing of the plurality of replication requests comprises: assigning the plurality of first replication requests to a first queue; assigning the at least one second replication request to a second queue; 


polling the first queue and the second queue according to a polling frequency value to process the plurality of replication requests; and determining that the at least one second replication request requires optimizing prior to processing the at least one second replication request in the second queue.
15. A system for use in managing an asynchronous and synchronous transmit priority mechanism comprising a first storage system configured to participate in a replication process with a second storage system, the system comprising a processor configured to: 


receive a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices; and 


determine an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request.
14. A system for use in managing an asynchronous and synchronous transmit priority mechanism comprising a first storage system configured to participate in a replication process with a second storage system, the system comprising a processor configured to: 


receive a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises a plurality of first replication request and at least one second replication request, wherein the first storage system comprises a plurality of first storage devices and the second storage system comprises a plurality of second storage devices; and 

optimize the at least one second replication request to optimize processing of the plurality of replication requests by: determining an average size associated with the plurality of first replication requests; 





3. The method of claim 1, wherein optimizing the at least one second replication requestor optimize processing of the plurality of replication requests comprises: assigning the plurality of first replication requests to a first queue; assigning the at least one second replication request to a second queue; 


polling the first queue and the second queue according to a polling frequency value to process the plurality of replication requests; and determining that the at least one second replication request requires optimizing prior to processing the at least one second replication request in the second queue.
20. A computer program product for managing an asynchronous and synchronous transmit priority mechanism, the computer program product comprising: a computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor to: 


receive a plurality of replication requests in conjunction with a replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein a first storage system comprising a plurality of storage devices is configured to participate in the replication process with a second storage system comprising a plurality of storage devices; and 


determine an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request.
20. A computer program product for managing an asynchronous and synchronous transmit priority mechanism, the computer program product comprising: a non-transitory computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor to: 


receive a plurality of replication requests in conjunction with a replication process, wherein the plurality of replication requests comprises a plurality of first replication requests and at least one second replication request, wherein a first storage system comprising a plurality of first storage devices is configured to participate in the replication process with a second storage system comprising a plurality of second storage devices; and 

optimize the at least one second replication request to optimize processing of the plurality of replication requests by: determining an average size associated with the plurality of first replication requests; partitioning the at least one second replication request according to the average size into a plurality of sub-second replication requests; and processing the plurality of sub-second replication requests.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamvysselis et al. (US6496908), hereinafter Kamvysselis.

Regarding Claim 1:
Kamvysselis teaches:
A method for managing an asynchronous and synchronous transmit priority mechanism, comprising a first storage system configured to participate in a replication process with a second storage system (Kamvysselis, column 1 49-56, column 2 lines 4-16 and lines 49-60, note synchronously and asynchronous replication processes), the method comprising: 

determining an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request (Kamvysselis, column 9 lines 13-25, note determining the pending request on the synchronous-mirroring queue affect the latency as perceived by the host and are given priority over the asynchronous-mirror queue, which is interpreted as determining an execution order wherein a first replication request, synchronous request, conflicts with the second replication request, asynchronous requests).

Regarding Claim 2:
Kamvysselis shows the method as disclosed above;
Kamvysselis further teaches:
wherein the first replication request comprises a synchronous replication request and the second replication request comprises an asynchronous replication request (Kamvysselis, column 2 lines 49-60, column 5 lines 52-64, column 7 lines 10-21, note 


Regarding Claim 3:
Kamvysselis shows the method as disclosed above;
Kamvysselis further teaches:
wherein receiving the plurality of replication requests comprises: receiving the plurality of replication requests at a first module, from a second module, wherein the at least one second replication request is optimized at the second module (Kamvysselis, figure 1, column 9 lines 13-25, note optimizing the requests is done with remote adapters, 28, and then sent to mirrors, 26, which is interpreted as receiving the request at a first module, 26, from a second module, 28, that performs the optimization).

Regarding Claim 4:
Kamvysselis shows the method as disclosed above;
Kamvysselis further teaches:
wherein receiving the plurality of replication requests comprises: assigning the at least one first replication request to a first queue (Kamvysselis, column 5 lines 52-64, column 6 lines 9-29, note assigning synchronous request to synchronous queues); and 
assigning the at least one second replication request to a second queue (Kamvysselis, column 7 lines 10-31, note assigning asynchronous request to asynchronous queues).

Claim 15 discloses substantially the same limitations as claim 1 respectively, except claim 15 is directed to a system while claim 1 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 1.

Claim 16 discloses substantially the same limitations as claim 4 respectively, except claim 16 is directed to a system while claim 4 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 4.

Claim 20 discloses substantially the same limitations as claim 1 respectively, except claim 20 is directed to a computer program product while claim 1 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamvysselis in view of Emam et al. (US9632850), hereinafter Emam.

Regarding Claim 5:

Kamvysselis further teaches:
wherein determining the execution order to optimize processing of the plurality of replication requests comprises: polling the first queue and the second queue (Kamvysselis, column 2 lines 49-60, note scanning, e.g. polling, the queues).
While Kamvysselis teaches polling the first and second queues, Kamvysselis doesn’t specifically teach polling according to a polling frequency value.  However, Emam is in the same field of endeavor, data management, and Emam teaches:
polling the first queue and the second queue according to a polling frequency value (Emam, column 7 lines 42-54, note polling frequency value for polling queues)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).
 
Regarding Claim 6:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein polling the first queue and the second queue according to the polling frequency value comprises: polling the first queue for the at least one first replication request (Kamvysselis, column 2 lines 49-60, note scanning, e.g. polling, the queues), wherein the first queue is repeatedly polled a number of times fewer than the polling 
after repeatedly polling the first queue the number of times, polling the second queue for the at least one second replication request (Kamvysselis, column 2 lines 49-60, column 9 lines 13-25, note scanning, e.g. polling, the queues; note the first queue, synchronous mirror queue, is polled first to reduce latency and the second queue is polled after).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Regarding Claim 7:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein the number of times fewer than the polling frequency value is one less than the polling frequency value (Kamvysselis, column 2 lines 49-60, note scanning, e.g. polling, the queues) (Emam, column 7 lines 42-54, note reducing the polling frequency would result in polling fewer times than the original frequency value and may be one less).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam 

Regarding Claim 8:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein polling the second queue for the at least one second replication request comprises: after polling the second queue once, repeatedly polling the first queue the number of times fewer than the polling frequency value (Kamvysselis, column 2 lines 49-60, column 9 lines 13-25, note scanning, e.g. polling, the queues; note the first queue, synchronous mirror queue, is polled first to reduce latency and the second queue is polled after.  Therefore, after the second queue is polled the system will return to polling the first queue) (Emam, column 7 lines 42-54, note reducing the polling frequency would result in polling fewer times than the original frequency value).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Regarding Claim 9:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:

determining the first queue is empty (Kamvysselis, column 2 lines 49-60, column 9 lines 13-25, note scanning, e.g. polling, the queues; note polling the first queue first to reduce latency and then polling the second queue, therefore when the second queue is not polled until the first queue is determined to be empty); and 
in response, polling the second queue for the at least one second replication request (Kamvysselis, column 2 lines 49-60, column 9 lines 13-25, note scanning, e.g. polling, the queues; note polling the first queue first to reduce latency and then polling the second queue).

Regarding Claim 10:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
tuning the polling frequency value to optimize the processing of the plurality of replication requests (Emam, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Regarding Claim 11:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein tuning the polling frequency value comprises: determining a latency associated with processing the at least one first replication request (Kamvysselis, column 9 lines 13-25, note the asynchronous requests receive lower priority than the synchronous request because the synchronous request directly affect latency as perceived by the host which means a latency has been determined and associated with processing the requests); and 
tuning the polling frequency value according to a range that meets a latency requirement (Emam, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing, which is done according to number of events in the queues and thus is interpreted as a latency requirement.  When combined with Kamvysselis this would result in meeting the latency requirements)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).

Claim 17 discloses substantially the same limitations as claim 5 respectively, except claim 17 is directed to a system while claim 5 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 5.

Claim 18 discloses substantially the same limitations as claim 6 respectively, except claim 18 is directed to a system while claim 6 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 6.

Claim 19 discloses substantially the same limitations as claim 7 respectively, except claim 19 is directed to a system while claim 7 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 7.

Claim Rejections - 35 USC § 103

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamvysselis in view of Emam and Yan et al. (US9684561), hereinafter Yan.

Regarding Claim 12:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein tuning the polling frequency value (Emam, column 7 lines 42-54, note decreasing the polling frequency); and 
tuning the polling frequency value according to a bandwidth range that meets a requirement (Emam, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing, which is done according to number of events in the queues and thus is interpreted as a requirement).

While Kamvysselis as modified teaches polling the queues and tuning the polling frequency, Kamvysselis as modified doesn’t specifically teach determining a bandwidth requirement associated with processing the at least one second replication request; and tuning the polling frequency to meet the bandwidth requirement.  However, Yan is in the same field of endeavor, data management, and Yan teaches:
determining a bandwidth requirement associated with processing the at least one second replication request (Yan, column 14 lines 7-18 and column 19 lines 29-46, note bandwidth requirements of the clients and reducing polling frequency to conserve bandwidth.  When combined with the previously cited references this would be for the requirements of the first and second requests and polling frequency tuning)
tuning the polling frequency value according to a bandwidth range that meets the bandwidth requirement (Yan, column 14 lines 7-18 and column 19 lines 29-46, note bandwidth requirements of the clients and reducing polling frequency to conserve bandwidth.  When combined with the previously cited references this would be for the requirements of the first and second requests and polling frequency tuning)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Yan as modified because this would improve the efficiency of the system. 

Regarding Claim 13:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein tuning the polling frequency value comprises: tuning the polling frequency value to balance a latency requirement associated with the first replication request (Kamvysselis, column 9 lines 13-25, note the asynchronous requests receive lower priority than the synchronous request because the synchronous request directly affect latency as perceived by the host which means a latency has been determined and associated with processing the requests) (Emam, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing, which is done according to number of events in the queues and thus is interpreted as a latency requirement.  When combined with Kamvysselis this would result in meeting the latency requirements)
While Kamvysselis as modified teaches polling the queues and tuning the polling frequency, Kamvysselis as modified doesn’t specifically teach determining a bandwidth range associated with the second replication request.  However, Yan is in the same field of endeavor, data management, and Yan teaches:
 providing a bandwidth range associated with the second replication request (Yan, column 14 lines 7-18 and column 19 lines 29-46, note bandwidth requirements of the clients and reducing polling frequency to conserve bandwidth is interpreted as a bandwidth range.  When combined with the previously cited references this would be for the requirements of the first and second requests and polling frequency tuning).


Regarding Claim 14:
Kamvysselis as modified shows the method as disclosed above;
Kamvysselis as modified further teaches:
wherein tuning the polling frequency value comprises: using a machine learning system to tune the polling frequency value (Emam, column 7 lines 42-54, note decreasing the polling frequency value for polling queues to optimize processing, which is done according to number of events in the queues and thus is interpreted as a form of machine learning).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Emam because this would improve the systems efficiency and performance and decrease the unconsumed events accumulating in a queue (Emam, column 7 lines 42-54).
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        11/22/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152